          Case 3:20-cv-00499-MMD-WGC Document 59 Filed 03/01/21 Page 1 of 7




      1

     2

     3

     4

     5

     6                                           UNITED STATES DISTRICT COURT
                                                      DISTRICT OF NEVADA
     7

     8      CITY OF RENO., NEVADA, individually and on behalf )
                                                                             Case # 3:20-cv-00499
            of all others similarly situated,
                                                                   )
     9
                                                                   )
                                                                   )         VERIFIED PETITION FOR
 10                              Plaintiff(s),                               PERMISSION TO PRACTICE
                                                                   )
                                                                   )         IN TfflS CASE ONLY BY
 11                    vs.                                                   ATTORNEY NOT ADMITTED
                                                                   )
            NETFLIX, INC. and HULU, LLC,
                                                                   )         TO THE BAR OF THIS COURT
 12                                                                          AND DESIGNATION OF
                                                                   )
                                                                   )         LOCAL COUNSEL
13
                                                                   )
                                 Defendant(s).                     )
14                                                                           FILING FEE IS $250.00

15

16                               Peter B. Schneider         , Petitioner, respectfully represents to the Court:
                                 (name of petitioner)
17
                       1.        That Petitioner is an attorney at law and a member of the law firm of
18
                                                 Schneider Wallace Cottrell Konecky
19                                                            (firm name)

20          with offices at                             3700 Buffalo Speedway, Suite 960
                                                                       (street address)
21
                                    Houston                        Texas                                      77098
                                                              .?

22                                   (city)                                          (state)                 (zip code)

23                          (713) 338-2560                 pschneider@schneiderwallace.com
              (area code + telephone number)                              (Email address)
24
                      2.        That Petitioner has been retained personally or as a member of the law firm by
25
                             City of Reno, Nevada
                                                                         to provide legal representation in connection with
26                              [client(s)]

27          the above-entitled case now pending before this Court.

28
                                                                                                                  Rev. 5/16
         Case 3:20-cv-00499-MMD-WGC Document 59 Filed 03/01/21 Page 2 of 7




     1             3.        That since     November 04, 1994        ; Petitioner has been and presently is a
                                                (date)
     2      member in good standing of the bar of the highest Court of the State of Texas
                                                                                                 (state)
     3     where Petitioner regularly practices law. Petitioner shall attach a certificate from the state bar or

     4     from the clerk of the supreme court or highest admitting court of each state, territory, or insular

     5     possession of the United States in which the applicant has been admitted to practice law certifying

     6     the applicant's membership therein is in good standing.

     7             4.        That Petitioner was admitted to practice before the following United States District

     8     Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts

  9        of other States on the dates indicated for each, and that Petitioner is presently a member in good

 10        standing of the bars of said Courts.

11                                  Court                            Date Admitted             Bar Number

12                            US Supreme Court                     November 02, 2009

13                            TX Supreme Court                     November 04, 1994

14                  USDC Southern District of Texas                September 08, 1995

15                      USDC Eastern District of Texas                May 20, 2005

16                  USDC Northern District of Texas                   July 08, 2015

17                     USDC Western District of Texas                 May 06, 2016

18                  US Fifth Circuit Court of Appeals                 May 13,2009

19
                  5.        That there are or have been no disciplinary proceedings instituted against petitioner,
20
           nor any suspension of any license, certificate or privilege to appear before any judicial, regulatory
21
           or administrative body, or any resignation or termination in order to avoid disciplinary or
22
           disbarment proceedings, except as described in detail below:
23         None


24

25

26

27

28
                                                             2                                             Rev. 5/16
     Case 3:20-cv-00499-MMD-WGC Document 59 Filed 03/01/21 Page 3 of 7




 1              6.       That Petitioner has never been denied admission to the State Bar of Nevada. (Give

 2     particulars if ever denied admission):

       None
 3

 4

 5

 6              7.       That Petitioner is a member of good standing in the following Bar Associations.

 7      Texas Bar Association

 8

 9

10              8.       Petitioner has filed application(s) to appear as counsel under Local Rule IA 11-2

11      (formerly lr ia 10-2) during the past three (3) years in the following matters: (State "none" if no applications.)

12      Date of Application               Cause                         Title of Court                 Was Application
                                                                      Administrative Body                Granted or
13                                                                        or Arbitrator                    Denied


14               None

15

16

17

18

19                         (If necessary, please attach a statement of additional applications)

20              9.       Petitioner consents to the jurisdiction of the courts and disciplinary boards of the

21      State of Nevada with respect to the law of this state governing the conduct of attorneys to the same

22      extent as a member of the State Bar of Nevada.

23              10.      Petitioner agrees to comply with the standards of professional conduct required of

24      the members of the bar of this court.

25               11.     Petitioner has disclosed in writing to the client that the applicant is not admitted to

26      practice in this jurisdiction and that the client has consented to such representation.

27

28                                                              3                                                 Rev. 5/16
         Case 3:20-cv-00499-MMD-WGC Document 59 Filed 03/01/21 Page 4 of 7




      1             That Petitioner respectfully prays that Petitioner be admitted to practice before
                                                                                                      this Court

     2      FOR THE PURPOSES OF THIS CASE ONLY.

     3

     4
                                                                             Petitioner's signature
            STATE OF Texas
                                                    )
     5
                                                    )
            COUNTY OF                  Harris       )
     6

     7                   Peter B. Schneider        , Petitioner, being first duly sworn, deposes and says:

     8      That the foregoing statements are true.

     9
                                                                             Petitioner's signature
 10         Subscribed and sworn to before me this

 i]
            gj-t^        day of
 12
                                                                                            ELIZABETH ASHLEY HARRIS
                                                                                           Notary Public, State of Texas
 13
                                                                                            Comm. Expires 02-13-2024
                            Notary Public or Clerk of Court
 14                                                                                           Notary ID 128138558
                                                                              L
 15

16                         DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
                            THE BAR OF THIS COURT AND CONSENT THERETO.
17
                   Pursuant to the requirements of the Local Rules of Practice for this Court,
                                                                                               the Petitioner
18
           believes it to be in the best interests of the client(s) to designate        Leonard H. Stone               ,
19
                                                                                       (name of local counsel)
           Attorney at Law, member of the State of Nevada and previously admitted
                                                                                  to practice before the
20
           above-entitled Court as associate resident counsel in this action. The address
                                                                                          and email address of
21
           said designated Nevada counsel is:
22

23                                                      338 Ryland Street
                                                          (street address)
24
                               Reno                                          Nevada                        89501
25                            (city)                                         (state)                      (zip code)

26                   775-323-2200                          lstone@shookandstone.com
            (area code + telephone number)                         (Email address)
27

28
                                                               4                                                 Rev. 5/16
Case 3:20-cv-00499-MMD-WGC Document 59 Filed 03/01/21 Page 5 of 7




            1st        March          21
        Case 3:20-cv-00499-MMD-WGC Document 59 Filed 03/01/21 Page 6 of 7




                              The Supreme Court of Texas
                                                         AUSTIN
                                                   CLERK'S OFFICE




            I, BLAKE HAWTHORNE, Clerk of the Supreme Court of Texas, certify that the
    records of this office show that

                                               Peter Brian Schneider

    was duly admitted and licensed as an attorney and counselor at law by the Supreme

    Court of Texas on the 4th day of November, 1994.

            I further certify that the records of this office show that, as of this date



                                               Peter Brian Schneider



    is presently enrolled with the State Bar of Texas as an active member in good standing.


                                                    IN TESTIMONY WHEREOF witness my signature

                                                                   and the seal of the Supreme Court of

                                                                   Texas at the City of Austin, this, the

                                                                   15th day of July, 2020.

                                                                   BLAKE HAWTHORNE, Clerk



                                                                   Clerk, Supreme Court of Texas
    No. 4259C.1




This certification expires thirty days from this date, unless sooner revoked or rendered invalid by operation of rule or law.
        Case 3:20-cv-00499-MMD-WGC Document 59 Filed 03/01/21 Page 7 of 7




                              The Supreme Court of Texas
                                                         AUSTIN
                                                   CLERK'S OFFICE




            I, BLAKE HAWTHORNE, Clerk of the Supreme Court of Texas, certify that the
    records of this office show that

                                               Peter Brian Schneider

    was duly admitted and licensed as an attorney and counselor at law by the Supreme

    Court of Texas on the 4th day of November, 1994.

            I further certify that the records of this office show that, as of this date



                                               Peter Brian Schneider



    is presently enrolled with the State Bar of Texas as an active member in good standing.


                                                    IN TESTIMONY WHEREOF witness my signature

                                                                   and the seal of the Supreme Court of

                                                                   Texas at the City of Austin, this, the

                                                                   15th day of July, 2020.

                                                                   BLAKE HAWTHORNE, Clerk



                                                                   Clerk, Supreme Court of Texas
    No. 4259C.1




This certification expires thirty days from this date, unless sooner revoked or rendered invalid by operation of rule or law.
